Filed 6/13/16 P. v. Larson CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Nevada)
                                                            ----



THE PEOPLE,                                                                                  C073915

                   Plaintiff and Respondent,                                     (Super. Ct. No. SF10-422)

         v.

ERIC THOMAS LARSON,

                   Defendant and Appellant.




         Defendant Eric Thomas Larson was placed on three years’ formal probation after
pleading no contest to felony receipt of stolen property. (Pen. Code, § 496, subd. (a).)
Defendant twice admitted violating probation. Each time, the court revoked and
reinstated probation subject to the original terms and conditions, and ordered defendant to
serve time in county jail. When defendant violated probation a third time, the court
found the alleged violations true, revoked and reinstated probation subject to the original
terms and conditions, and ordered defendant to serve 205 days in county jail.


                                                             1
       On appeal, defendant contends he was denied due process under the state and
federal Constitutions because the evidence was insufficient to support the allegations that
he failed to report in person to his probation officer and failed to advise his probation
officer of changes in his residence. We affirm.
                             PROCEDURAL BACKGROUND
       We need not summarize the facts regarding defendant’s underlying crime, as they
are unnecessary to the resolution of this appeal.
       By agreement, defendant pleaded no contest to a felony, receiving stolen property.
As part of the agreement, a second charge was dismissed and probation was granted for
three years, with 90 days in county jail. On September 23, 2011, the trial court
suspended imposition of sentence and placed defendant on three years’ formal probation
pursuant to specified terms and conditions. The court placed him “under the supervision
and control of the Probation Officer of Nevada County.” It ordered him to obey all
reasonable and proper instructions given by said Probation Officer, and, during the term
of probation, he “shall . . . report in person to the Probation Officer once each month,
unless . . . directed by the Probation Officer to report in some other manner.” He was
ordered to “immediately advise the Probation Officer at least 48 hours in advance of [his]
current residence and of any change in such residence.” Finally, the court ordered
defendant to serve 90 days in county jail, with credit for time served.
       On December 30, 2011, the probation department filed a violation report alleging
defendant failed to report to his probation officer as directed (count I), and failed to
advise his probation officer of his residence and his whereabouts were unknown (count
II). Defendant admitted both allegations. The court revoked and reinstated probation
subject to the original terms and conditions, and ordered defendant to serve 40 days in
county jail and report to probation within 24 hours of release from custody.
       On November 20, 2012, the probation department filed a second violation report
alleging defendant violated his probation in four ways: he committed another felony,

                                              2
failed to report to his probation officer within 24 hours of his release from custody, failed
to report to his probation officer as directed, and failed to advise his probation officer of
his residence as directed. Defendant admitted the first allegation and the remaining
allegations were dismissed. The court revoked and reinstated probation subject to the
original terms and conditions, and ordered defendant to serve another 30 days in county
jail and to contact probation upon release from custody.
       On May 15, 2013, the probation department filed a third violation report alleging
defendant violated his probation in three ways: he failed to report in person to his
probation officer for the month of March as directed, failed to report in person to his
probation officer for the month of April as directed, and failed to advise his probation
officer of changes in residence as directed. The court held another hearing.
Defendant and his probation officer, Kenneth Holtgrewe, testified.
       Holtgrewe testified defendant reported in person upon his release from custody on
February 5, 2013, but thereafter he communicated only by e-mail as follows:1
       On February 19, 2013, Holtgrewe received the following e-mail from defendant:
“Hello Kenneth, I am checking in with u . . . I am in Marin. Havivg hard time finding
work . . . Please bare with me. I tring’n too get on my feet . . . I am better than all this
disfuction i am exp. . . . Thank You Kenneth.”
       Holtgrewe responded via e-mail on February 25, 2013, as follows: “I can
appreciate that you are having a hard time finding work, a lot of people are having that
problem, but in all honesty . . . your checking in with merely saying you are in Marin and
little else does very little with letting me know how to reach out and touch you, verify
you are not up to criminal activity or in a questionable situation or satisfy your court
order to report your physical address, whether that be clean and sober living environment,




1      Spelling and grammatical errors and underlining are reproduced verbatim.

                                               3
clean and sober homeless shelter, the home of some clean and sober friend or a meth lab
located in a high crime and drug traffic area, maybe in Marin, maybe not . . . The court
orders that you provide me a location, a condition you accepted and signed to follow . . .
provide one or be in violation . . . a copy of this email response and your proceeding
email is going into you file awaiting your response . . . failure to respond could also be an
issue . . . would like you to be able to stay in Marin if that is where you have your roots.”
       Holtgrewe next heard from defendant when he received the following e-mail dated
March 5, 2013: “Hello Kenneth, I am not on drugs. I do not have a drug problem. I am
homeless and tring to stay in good terms with the court. I have not found work. What
would you like me to do?” Holtgrewe responded that same day with the following e-
mail: “How many times do I have to say this before it sinks in . . . . ‘The Court’ has
ordered that you keep me advised of your whereabouts (residence as it may change) and
made it an official condition of your probation, thus my ability to reach out and verify
you are not living in questionable locations . . . to stay in good terms with the court, you
merely need to comply with your court orders.”
       Next, Holtgrewe received an e-mail from defendant dated March 16, 2013, stating:
“Hello Kenneth, The Court is how i want to please. I need to stay in good standings. I
can not find a place to live. My sister is in the State of Washington were I could have a
address. What would it take for me to move? Would that please you and the Court? I
still can not find work to help me get on my feet here . . . . Thank You Kenneth.”
       Holtgrewe sent defendant the following e-mail dated March 18, 2013: “If you get
me a letter from your sister saying you would be allowed to live with her while you check
the area out for employment options, I can give you a 30 day pass to go to Washington to
check it out . . . (but) you have to return to California and come back to see me (in
person) at the end of the 30 days after you have checked it out . . . and provide me with
the info you obtain. You cannot move to the state of Washington without the states
preapproval of your residence and employment options. If they find that you move

                                              4
before they give you their approval they kick you out of the state immediately or
potentially arrest you on an interstate charge . . . crossing state lines is more complicated
than county lines. The approval process takes between 30 and 45 days to get approval
and they won’t begin the process until they are sure you are not in their state.”
        On April 23, 2013, defendant sent Holtgrewe the following e-mail: “Dear Ken, I
am checking in as u want. Living by the Law. At Home. Why will you not transfer my
probation to Marin Co.? All this traveling is making it hard to move forward. Thank
you.”
        Holtgrewe responded by e-mail dated April 25, 2013, as follows: “The problem
Eric is that Marin County will not accept a transfer of your matter because to date you
have not provided me with a residence address and they won’t consider a transfer until
you do . . . . So the problem/issue is yours . . . and no, you are not checking is as I want
and are probably closing in on getting another violation because you did not report (in
person monthly to your Probation Officer for March or April) as ordered by the Court in
your conditions of probation and to date have not provided a physical address (needed to
transfer your matter to Marin County: ‘Living at Home’, Where is home?) Do you even
read your own emails?”
        Holtgrewe testified he received no further e-mail communication from defendant.
However, on May 14, 2013, or May 15, 2013, defendant walked into Holtgrewe’s office
to check in, then told Holtgrewe he “had to leave immediately because he had . . . to be in
court in Placer County at 8:30.” At that point, Holtgrewe took defendant into custody.
        Defendant testified he sent Holtgrewe an additional e-mail on May 8, 2013
indicating he was “held over to the 14th” and asking what Holtgrewe wanted him to do.
He claimed the e-mail also asked why Holtgrewe was not responding to his e-mails.
        Defendant testified he was in Truckee on May 13, 2013 and, when he ran out of
money, he tried to hitchhike out of Truckee. He caught a ride early the next morning
with someone who was driving to Nevada City, so he decided to “stop in and talk with

                                              5
Kenneth [Holtgrewe] personally.” He explained that when he arrived there at 8:25 a.m.
and signed in, Holtgrewe initially agreed to let him go to his court appearance, then
changed his mind and placed defendant in custody.
       Defendant testified, “I only report via e-mail,” and explained, “[Holtgrewe] never
instructed me on what day he wanted to see me.” He explained, “I have no residence. I
don’t sleep in the same spot--I’m in a different spot every night. [¶] . . . [¶] Outdoors,
indoors. I don’t know where I’m going to be. You ask me where I am going to be
tomorrow I can’t tell you because I don’t--I try not to come off as a homeless person. I
live my life privately and I don’t let people know that I am homeless.”
       Defendant acknowledged having read and signed the terms and conditions of his
probation order on September 23, 2011, and that he was required to report once a month
to his probation officer. He also acknowledged having admitted a previous failure to
report allegation in December 2011. However, when asked whether he knew he was
required to report in person unless directed otherwise, he said, “I thought I was directed
otherwise from Kenneth because he wasn’t giving me a date to appear at his office.”
Defendant stated he did not report in person because he “wasn’t requested to” and he
“was reporting via e-mail.” He added that he told Holtgrewe he was in Marin and said he
thought Holtgrewe “knew I was in Larkspur. It’s my home. I have been in Larkspur. I
e-mail him from Larkspur Library. So I thought he understood I was in Larkspur. . . . I
didn’t realize that I needed to let him know my exact location and that’s hard for me to do
on a day-to-day basis because I don’t know where I’m going to be the next day.”
       The court concluded all the allegations in the violation report were true, revoked
and reinstated probation subject to the original terms and conditions, and ordered
defendant to serve 205 days in county jail, then to report to probation immediately upon
release from custody and report in person to probation each month thereafter.
       Defendant filed a timely notice of appeal.



                                             6
                                        DISCUSSION
       Defendant contends his due process rights under the state and federal
Constitutions were violated because there was insufficient evidence to support the trial
court’s finding he willfully failed to report in person to his probation officer for the
months of March and April 2013 and willfully failed to advise his probation officer of
changes in his residence. As such, he claims, the trial court abused its discretion in
finding he violated probation.
       Beyond his argument heading, defendant makes no mention of, and provides no
authority or analysis for, his due process claim. We therefore decline to consider it. “To
demonstrate error, appellant must present meaningful legal analysis supported by
citations to authority and citations to facts in the record that support the claim of error.
(City of Lincoln v. Barringer (2002) 102 Cal. App. 4th 1211, 1239, fn. 16; In re Marriage
of Nichols (1994) 27 Cal. App. 4th 661, 672-673, fn. 3.) When a point is asserted without
argument and authority for the proposition, ‘it is deemed to be without foundation and
requires no discussion by the reviewing court.’ (Atchley v. City of Fresno [(1984)]
151 Cal.App.3d [635,] 647 . . . .)” (In re S.C. (2006) 138 Cal. App. 4th 396, 408; see also
Cal. Rules of Court, rule 8.204(a)(1)(B).)
       In any event, to the extent defendant claims there is insufficient evidence to
support the trial court’s finding he violated probation, the claim lacks merit.
       “Section 1203.2, subdivision (a), authorizes a court to revoke probation if the
interests of justice so require and the court, in its judgment, has reason to believe that the
person has violated any of the conditions of his or her probation. [Citation.] ‘ “When the
evidence shows that a defendant has not complied with the terms of probation, the order
of probation may be revoked at any time during the probationary period. [Citations.]”
[Citation.]’ [Citation.] The standard of proof in a probation revocation proceeding is
proof by a preponderance of the evidence. [Citations.] ‘Probation revocation
proceedings are not a part of a criminal prosecution, and the trial court has broad

                                               7
discretion in determining whether the probationer has violated probation.’ [Citation.]”
(People v. Urke (2011) 197 Cal. App. 4th 766, 772, fn. omitted.)
       “A court may not revoke probation unless the evidence supports ‘a conclusion
[that] the probationer’s conduct constituted a willful violation of the terms and conditions
of probation.’ [Citation.]” (People v. Cervantes (2009) 175 Cal. App. 4th 291, 295.)
       “We review a probation revocation decision pursuant to the substantial evidence
standard of review [citation], and great deference is accorded the trial court’s decision,
bearing in mind that ‘[p]robation is not a matter of right but an act of clemency, the
granting and revocation of which are entirely within the sound discretion of the trial
court. [Citations.]’ [Citation.]” (People v. Urke, supra, 197 Cal.App.4th at p. 773;
accord, People v. Kurey (2001) 88 Cal. App. 4th 840, 848 [where trial court resolves
conflicting evidence to determine whether probationer willfully violated probation,
review on appeal is based on substantial evidence test].)
       Here, substantial evidence supports the trial court’s finding that defendant violated
his probation.
       Failure to Report In Person
       The September 23, 2011 probation order requires that defendant “report in person
to the Probation Officer once each month, unless . . . directed by the Probation Officer to
report in some other manner.” Defendant read and signed the terms and conditions of
probation on September 23, 2011.
       Upon his release from custody on February 5, 2013, defendant reported in person
to Holtgrewe as required. However, from that time forward until May 14, 2013, when he
“stop[ped] in” for a quick visit with Holtgrewe, while in route to court, and was taken
into custody, defendant failed to report in person.
       Conceding the probation condition “required [him] to report in person each
month,” defendant argues he checked in by e-mail “on a monthly basis” and informed
Holtgrewe that he was checking in, seeking work, and trying to stay on good terms with

                                              8
the court. This approach to “compliance” with express, unambiguous court orders was
defendant’s unilateral, arbitrary, and repeated decision. There is nothing in the e-mail
communications between defendant and Holtgrewe, or in the record otherwise, that
demonstrates Holtgrewe directed defendant to report in some manner other than in person
as the court clearly ordered. To the contrary, on March 5, 2013, Holtgrewe emphasized
to defendant that he must “comply with your court orders,” and later, on April 25, 2013,
scolded him by writing, “[Y]ou are not checking [in] as I want . . . because you did not
report (in person monthly to your Probation Officer for March or April) as ordered by the
Court in your conditions of probation.”
       Defendant attempts to blame Holtgrewe for his own, repeated failure to report in
person. He points to prior e-mail communications he had with Holtgrewe in October
2012, arguing they contain evidence that Holtgrewe expressly instructed him to report in
person and when to report, and further demonstrate that Holtgrewe “knew how to be clear
and demanding” regarding in-person reporting, something he failed to do in the 2013 e-
mails. Instead, defendant argues, Holtgrewe acquiesced in monthly e-mail
communication, which therefore sufficed for purposes of defendant’s reporting
requirement. We disagree.
       By way of background, the first of the October 2012 e-mails is an e-mail from
Holtgrewe to defendant, dated October 11, 2012, which contains only a subject line
reading: “U R becoming an issue in Placer Co, unless the problems stop U could face
another jail term here.” The next e-mail from defendant to Holtgrewe is dated
October 19, 2012, and reads: “I can not get there . . . u don,t pick up phone calls . . . no
message on your cell . . . can u reschule for early next week?” Holtgrewe replied that
same day via the following e-mail: “I called back the number you called from earlier
today and left a message with the girl that answered the phone to direct you to keep
trying to call me at my direct number, I’m there now . . . whether or not I request a bench
warrant depends on how quickly you can get in to make up for the missed appointment.”

                                              9
       The next e-mail sent by defendant, dated October 23, 2012, reads: “when can I
reach u in your office? I do not need a nother warrant, thank you.” Holtgrewe responded
that day with the following e-mail: “I am in the office most of the day Thursday and
Friday after 11:00 [a.m.] up to 4:30 [p.m.]”
       Nearly a week later, on October 29, 2012, defendant e-mailed Holtgrewe the
following: “I’m in route to you, I did not check e mail till today. What day this week
Ken?” The final e-mail from Holtgrewe, dated October 31, 2012, reads: “I said
Thursday or Friday of last week and here it is Wednesday of the following week and I
still haven’t seen you . . . despite you saying last Monday that you were on your way . . . I
guess you want a warrant.”
       It is clear from the October 2012 e-mails that defendant missed an appointment
sometime during the week of October 11, 2012, and thereafter failed to meet with
Holtgrewe in person despite representing that he was “in route.” It is also clear that
Holtgrewe expected defendant to come into the office, and was not at all pleased when
defendant repeatedly failed to do so. However, nothing in the 2012 e-mails suggests
Holtgrewe either changed his manner of communicating with defendant about the
requirement to appear in person, or otherwise instructed defendant to report in some other
manner. The mere fact, of necessity, Holtgrewe communicated with defendant
occasionally by e-mail did not modify the terms and conditions imposed on defendant as
conditions of his probation by the court.
       Finally, relying on People v. Zaring (1992) 8 Cal. App. 4th 362 (Zaring) and
People v. Galvan (2007) 155 Cal. App. 4th 978 (Galvan), defendant argues there is
insufficient evidence to support the trial court’s finding he willfully violated probation
because there is no evidence his conduct “was the result of irresponsibility, contumacious
behavior or disrespect for the orders and expectations of the court.” (Galvan, supra, at
p. 983.) Both cases are distinguishable.



                                               10
       The defendant in Zaring was released from custody on a Thursday but ordered to
appear in court at 8:30 a.m. sharp the following Monday for a hearing regarding her
acceptance into a drug program. That Monday, she arrived 22 minutes late and was taken
into custody. At the subsequent probation revocation hearing, she explained she had
arranged for a ride to court (she lived 35 miles from the courthouse), but the ride fell
through at the last minute due to a childcare problem. The court terminated her probation
and sentenced her to state prison, finding she willfully violated the terms of her probation
by not appearing in court “ ‘on time.’ ” (Zaring, supra, 8 Cal.App.4th at pp. 365-367,
376, 379.)
       The Court of Appeal held the trial court abused its discretion by revoking
probation because the defendant’s violation was not willful. The appellate court
concluded the defendant “was confronted with a last minute unforeseen circumstance as
well as a parental responsibility common to virtually every family. Nothing in the record
supports the conclusion that her conduct was the result of irresponsibility, contumacious
behavior or disrespect for the orders and expectations of the court. . . . [W]e cannot in
good conscience find the evidence supports the conclusion that the conduct of [the
defendant], even assuming the order was a probationary condition, constituted a willful
violation of that condition.” (Zaring, supra, 8 Cal.App.4th at p. 379, fns. omitted.)
       In contrast, here the probation condition required defendant to report to his
probation officer in person each month. He willfully failed to do so in March and again,
in April 2013. Defendant’s failure to comply with the in-person reporting condition was
not the consequence of last minute unforeseen circumstances confronting him. His use of
e-mails and, thus, his failures to personally report, were his choice alone. This
demonstrated defendant’s willful failure to comply with the terms of the probation order.
       In Galvan, the defendant was placed on probation in two separate cases subject to
these terms and conditions: serve 365 days in county jail; report to his probation officer
within 24 hours of his release from custody; and, in the event of leaving the country, he

                                             11
must reenter the United States legally and report to probation within 24 hours of reentry
into the United States, and provide documentation proving he is in the United States
legally. (Galvan, supra, 155 Cal.App.4th at pp. 980-981.) When he failed to appear for a
subsequent probation violation hearing, he was arrested in the United States and taken
into custody. At the formal probation violation hearing, the probation officer testified the
defendant had been deported to Mexico and then returned to the United States on some
unknown date, and there was no record of the defendant having reported to probation
after his release from county jail. (Id. at p. 981.) The trial court revoked probation in
both cases. (Ibid.)
         The Court of Appeal held the trial court abused its discretion in revoking
probation, concluding the defendant’s failure to report in person was “not ‘the result of
irresponsibility, contumacious behavior or disrespect for the orders and expectations of
the court,’ nor did it ‘constitute[] a willful violation of [his probation] condition,’ ”
because his deportation “obviously prevented him from reporting in person.” (Galvan,
supra, 155 Cal.App.4th at p. 985, quoting Zaring, supra, 8 Cal.App.4th at p. 379.)
         To the contrary, there was nothing here that prevented defendant from reporting in
person to Holtgrewe. Again, he willfully failed to comply with the terms of the probation
order.
         Substantial evidence supports the trial court’s finding defendant willfully failed to
report in person to his probation officer for the months of March and April 2013.
         Failure to Advise of Changes of Address
         The September 23, 2011, probation order also requires defendant to advise his
probation officer of his “current residence and of any change in such residence.” Again,
defendant read and signed the terms and conditions of his probation.
         Defendant was released from custody on February 5, 2013. Over the course of the
next three months, defendant e-mailed Holtgrewe four times, and made no attempt to



                                               12
provide Holtgrewe with information regarding his specific whereabouts.2 For example,
on February 19, 2013, defendant informed Holtgrewe he was “in Marin.” Holtgrewe’s
response reminded defendant he needed to let Holtgrewe know “how to reach out and
touch” defendant to be able to verify a physical address. Thereafter, defendant informed
Holtgrewe he was “homeless and [trying] to stay on good terms with the court,” he could
not find a place to live and was interested in moving to Washington to live with his sister,
and he was “Living by the Law . . . At Home.” However, he avoided Holtgrewe’s
repeated requests for a physical address and refused to answer Holtgrewe’s question,
“Where is home?”
       Defendant argues he did not willfully fail to advise Holtgrewe of changes in his
residence because he “was homeless, did not have a residence, and was living in Marin
County,” and “would sleep in a different spot [every night] whether that be indoors or
outdoors.” He says he provided Holtgrewe with information regarding “the general area
he was living.” We disagree.
       The fact defendant was homeless did not vitiate the express court order that he
account for his whereabouts, a condition to which he expressly agreed. As Holtgrewe
testified, it is acceptable for a probationer to be homeless, so long as the probationer has
“some place to stay.” According to Holtgrewe, while probationers often claim as their
address the hospitality house or the house of a friend, a more general description such as
a homeless shelter or under a bridge will suffice. At a minimum, defendant was required
to let his probation officer “know where [defendant is] staying, he is existing. He is
living somewhere. Whether that be in a homeless shelter or friends or somewhere, he is
living somewhere.” Although Holtgrewe communicated as much to defendant, defendant




2      Defendant testified regarding a fifth e-mail on May 8, 2013.

                                             13
willfully and repeatedly refused to be more specific about where he was staying other
than to say he was “in Marin.”
       There is sufficient evidence defendant willfully failed to advise Holtgrewe of
changes in residence.
       In light of our conclusion that sufficient evidence supports the trial court’s finding
defendant willfully violated probation, we need not address defendant’s claim that the
trial court abused its discretion in so finding.
                                        DISPOSITION
       The judgment is affirmed.



                                                        NICHOLSON              , Acting P. J.



We concur:



      BUTZ                   , J.




      DUARTE                 , J.




                                               14